Citation Nr: 0948951	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 








INTRODUCTION

The Veteran had active service from November 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for hearing 
loss and assigned a noncompensable rating for this disorder.  
The appeal is currently under the jurisdiction of the 
Montgomery, Alabama RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss is manifested by pure tone threshold 
averages and speech recognition scores that correspond to not 
worse than level "IV" hearing on the right and level "II" 
hearing on the left.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's claim arises from the Veteran's disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop 
v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  The Board also finds that the May 
2006 VA examiner's comments with respect to the Veteran's 
difficulty distinguishing what people say without hearing 
aids, watching television, and hearing his preacher in church 
sufficiently addresses the effects the Veteran's hearing loss 
has on occupational functioning and daily activities pursuant 
to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board 
therefore finds that VA has satisfied its duty to notify and 
the duty to assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.  


II.  Entitlement to an Initial Compensable Rating for 
Bilateral Hearing Loss

Entitlement to service connection for bilateral hearing loss 
was granted in the August 2006 rating decision and assigned a 
noncompensable rating, effective from June 2005.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the veteran's original claim, 
must be considered and a determination must be made regarding 
whether "staged" ratings are warranted.  See Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999) (when a disability 
rating is initially assigned, separate ratings should be 
considered for separate periods of time, known as staged 
ratings).  The medical evidence for the entire period must be 
considered.

On the authorized audiological evaluation in May 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
50
60
LEFT
25
40
35
50
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 percent in the left, and pure 
tone threshold averages were 56 decibels on the right and 49 
on the left.  The examiner summarized that the Veteran had a 
bilateral mild to moderately severe sensorineural hearing 
loss.  

On the authorized audiological evaluation in March 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
45
65
85
LEFT
35
50
45
65
60

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 in the left ear, and pure 
tone threshold averages were 63 on the right and 55 on the 
left.  The examiner summarized that the Veteran had a mild to 
severe sensorineural hearing loss in the right ear and a mild 
moderately severe sensorineural hearing loss in the left ear.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz by four.  Id.  The pure tone threshold averages and the 
Maryland CNC test scores are given numeric designations which 
are then used to determine the current level of disability 
based upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85 (2009).  Under these criteria, the 
assignment of a disability rating is a "mechanical" process 
of comparing the audiometric evaluation to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86 (2009).  One of the provisions provides that an 
individual who manifests pure tone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 Hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical.  38 C.F.R. § 4.86(a) (2009).  The other provision 
provides that, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the higher Roman numeral designation under Table VI or Table 
VIa will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2009).

During the pendency of this claim, the highest hearing 
thresholds were demonstrated at the March 2009 VA audiology 
examination, which reflects right and left ear pure tone 
threshold averages of 63 and 55 decibels, respectively, with 
speech recognition of 76 percent on the right and 88 percent 
on the left.  This corresponds to a numeric designation of 
"IV" in the right ear and "II" in the left.  Table VI in 
38 C.F.R. § 4.85 (2009).  These combined numeric designations 
then result in a noncompensable rating under Table VII.  38 
C.F.R. § 4.85, Table VII (2009).  There is no certification 
in this case of language difficulties or inconsistent speech 
audiometry scores so as to allow consideration of the numeric 
designations contained in Table VIa (see 38 C.F.R. § 4.85(c) 
(2009)).

The results of the March 2009 and previous audiology 
examination also shows that with the exception of 55 decibels 
at 1000 Hertz in the right ear in March 2009, the Veteran 
manifests pure tone thresholds of less than 55 decibels at 
the 1000 and 2000 Hertz frequency bilaterally.  Therefore, 
the provisions of 38 C.F.R. § 4.86(a) are not applicable to 
either ear.  Furthermore, the provisions of 38 C.F.R. § 
4.86(b) are not applicable as neither ear has ever exhibited 
pure tone thresholds of 30 decibels or less at 1000 Hertz and 
of 70 or more decibels at 2000 Hertz.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for the Veteran's 
hearing loss at any point since the filing of the Veteran's 
original claim in June 2005.  In so holding, the Board has 
considered the Veteran's descriptions of his hearing loss 
disability, but finds that the most probative evidence 
concerning the level of severity of this disorder consists of 
the audiometric testing results of record.  See Lendenmann, 3 
Vet. App. at 349.  Moreover, while the evidence of record 
indicates that the Veteran uses hearing aids, the schedular 
rating makes proper allowance for his improvement in hearing.  
See 38 C.F.R. § 4.85(a) (2009).  There is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
hearing loss cause bilateral hearing loss that reportedly 
makes it difficult to distinguish what people say without the 
use of hearing aids, watch television, and hear his preacher 
in church.  Such impairment is contemplated by the applicable 
rating criteria.  The rating criteria reasonably describe the 
Veteran's disability.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


